Case 3:11-cv-05479-PGS-LHG Document 622 Filed 09/19/19 Page 1 of 2 PagelD: 11950

enn ra neu Yar pa

Withers Bergman

Via EMAIL

A. Luke Smith, Esq.
Radice Law Firm, P.C.
475 Wall Street
Prinecton, NJ 08540

Ismilhiceracdhoctuwfirn.com

Re: dre Effexor XR Antitrust Litigation, Lead Case 3.1 1-cv-05479 (PGS)(LHG)
Order Relating to Plaintiffs Motion to Compel Production of Documents (ECF #
S84. 617)

Dear Luke:

As you know, Withers Bergman LLP is counsel to Zydus Pharmaceuticals USA and Cadila
Neatthcare Limited (collectively “Zydus"),

1 am writing to confirm our agreement that Plaintitf will extend Zydus’ time to comply with
Paragraphs 2 and 3 (p. 5) of the above referenced Order, from September 18, 2019 up through and
including September 30, 2019. Again, we appreciate the courtesy. Please reconfirm your assent by
signing in the space provided below.

lhave also copied Mr, Lerner, the Special Discovery Master, on this letter and have likewise
provided a space below for Mr. Lerner to approve this agreed to extension, should Mr, Lerner deem such
approval necessary. Once | receive you signature back, I will forward this letter to Mr. Lerner.

Of course, please contact me if you have any questions or would like to discuss anything,

Sincerely,
Fy f ™ oy of
fA | vy

SES | eee.

Stdven J_/Moore

“i
Case 3:11-cv-05479-PGS-LHG Document 622 Filed 09/19/19 Page 2 of 2 PagelD: 11951

A. Luke Smith, Esq,
September 17, 2019
Page 2?

ce, Jonathan J, Leer, Esq. (via email)

ey te
age
i ee

AGREED: o mea —
| ff JR

A?
Luke Stnith, Esq.
Radice Law Firm
Counsel for Plaintiffs

{oy
fy

    

. Lerner, Esq.
pecial Discovery Master

Dated: September] £2019
